Exhibit 99.1 GreenHouse Holdings, Inc.December 2010 1 GreenHouse Holdings, Inc. (GRHU) Investor Presentation December 2010 1 GreenHouse Holdings, Inc.December 2010 2 Safe Harbor Statement This presentation contains forward-looking statements that reflect the Company's current expectation regarding future events. Actual events could differ materially andsubstantially from those projected herein and depend on a number of factors. Certain statements in this release, and other written or oral statements made by Greenhouse Holdings, Inc. are "forward looking statements“ within the meaning of Section 27A ofthe Securities Actof 1933 and Section 21E of the Securities Exchange Act of 1934. You should not placeundue reliance on forward-looking statements since they involve known and unknownrisks, uncertainties and other factors which are, in some cases, beyond the Company'scontrol and which could, and likely will, materially affect actual results, levels of activity, performance or achievements. The Company assumes no obligation to publicly update or revisethese forward-looking statements for any reason, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future.Important factors thatcould cause actual results to differ materially from the company's expectations include, but arenot limited to, those factors that are disclosed under the heading "Risk Factors" and elsewhere in documents filed by the company from time to time with the United States Securities and Exchange Commission And other regulatory authorities 2 GreenHouse Holdings, Inc.December 2010 3 Company Overview •About the CompanyGreenHouse Holdings, Inc. (GreenHouse) is a leading provider of energy efficiency solutions and sustainable infrastructure products. The company designs, engineers and installs disparate products and technologies with visible return on investment, enabling its clients to reduce their energy costs. Its target markets for energy efficiency solutions include residential, commercial and industrial, as well as government and military markets. In addition, the company develops, designs and constructs rapidly deployable, sustainable infrastructure primarily for use in disaster relief and security in austere regions. •Company Age, Size and ManagementThe company’s operating subsidiary was incorporated under the laws of the State of California in 2007.It has over 40 full-time employeesand estimated FY 2010 proforma revenues of over $11M, assuming the acquisition of LPI closed January 2010.The company is projecting significant top and bottom line growth in 2011 based upon a backlog of executed contracts.The management team led by John Galt has over 200 years of combined industry experience. •LocationsThe company’s headquarters are located in San Diego, CA, and it has offices in Grifton, NC, Herndon, VA, Orange County, CA and Guadalajara, Mexico. •Recent Acquisition CompletedGreenHouse recently completed the acquisition of Life Protection Inc. (LPI). LPI develops, engineers and manufactures sustainable and rapidly deployable products for the U. S. Government, military and law enforcement agencies domestically and abroad. 3 Market Data —Ticker: (OTCQB:GRHU) —Shares Outstanding Basic:23.9 million Diluted:25.1 million —52 Week High/Low:$5.25 - $1.40 —Market Capitalization:$68 million (as of December 10, 2010) GreenHouse Holdings, Inc.December 2010 4 Investment Highlights 4 —Huge Untapped Potential in Energy ServicesEnergy Efficiency market is projected to grow to over $700 billion globally by 2020. According to Pike Research, companies providing EE services in the U.S. alone, are expected grow from $5.6 billion a year to $19.9 billion by 2020, a 250% increase. —U.S. Military Going GreenAs a past performance government contractor, GreenHouse is uniquely positioned to capture robust sales of its eco- friendly, sustainable infrastructure products (such as tactical training ranges and Rapidly Deployable Units (RDU) buildings) to the U.S. military, law enforcement and governmental agencies. —Also, GreenHouse has been tapped by the U.S. Army, Fort Irwin, California, to conduct an integrated study of the energy consumption patterns and quantify opportunities to improve energy efficiency, curtail electricity consumption in response to pricing or reliability signals where feasible and deploy renewable generation.GreenHouse’s expertise in improving the energy use of clients ranging from single family residential to petrochemical plants will serve our military well.There are over 400 bases in the U.S. alone. —Track Record of Strong Revenue Growth$4.5M in revenue in 2009 to an estimated proforma sum of $11M in 2010.Robust top and bottom line growth is projected in 2011 in revenue based upon signed contracts and backlog.GreenHouse’s automation services projects consistently yield gross margins in excess of 40%. —Demand ResponseAs a qualified service provider of Automated Demand Response (ADR) services to Southern California Edison’s customers, GreenHouse has aggressively entered the lucrative and rapidly growing demand response business. GreenHouse has also formed strong strategic alliances with (non-competitive / complimentary)Demand Response market participants with an active client base all of which can benefit from GreenHouse’s ADR solutions.Within one (1) month of launching this offering, GreenHouse executed contracts within multiple business sectors ranging from municipalities to beverage manufacturers (Pepsi).The potential value of the current pipeline exceeds$20MM. —Near-term Up-list to NASDAQ or NYSE AMEX PlannedIn full compliance with Sarbanes-Oxley, GreenHouse has assembled a Board of Directors (including a qualified financial expert and two other independent professionals), established the appropriate governance committees, engaged PKF as its auditors and taken additional steps in preparation for an uplisting to a senior exchange. —Strategic Acquisitions in Highly Fragmented MarketsThe company recently completed the acquisition of Life Protection, Inc. in an all stock transaction, and has signed a letter of intent to acquire Control Engineering Inc.,enhancing vertical integration with respect to GreenHouse’s fast growing commercial and industrial energy solutions offerings as well as augment the core capabilities and offerings for every GreenHouse operating entity. —Management TeamLed by a core team of results driven, professionals with over 200 years experience collectively.All are veterans in delivering turn- key sustainable design-build projects; energy efficiency and demand response solutions; distributed generation projects and renewable generation projects. GreenHouse Holdings, Inc.December 2010 5 Key Milestones 5 —Completed reverse merger in January 2010 —Raised approximately $4.5M in equity financing in 2010 —Completed purchase of an 25 acre facility in Guadalajara, Mexico —Opened three (3) additional U.S. locations —Completed the acquisition of Life Protection, Inc. —Increased Shareholder’s Equity to $2.9MM as of 9/30/10 from a deficit on 12/31/09 —Designated as an approved provider of demand response services for Southern California Edison customers, and signed contracts with PepsiCo and Gulfstream Aerospace (among others) GreenHouse Holdings, Inc.December 2010 6 Growth Drivers 6 —Energy Efficiency & Automated Demand ResponseGreenHouse is a qualified service provider in Southern California Edison’s (SCE) program to providing site assessment, feasibility studies, project development, engineering, installation of enabling technologies and complete processing of all incentives. Auto-DR uses control systems to automatically achieve specified energy demand reductions (kW and duration) during periods of peak energy demand.Based upon already approved ADR customers of SCE, the company conservatively projects this to contribute $20M in revenues in —Waste-to-Fuel From Mexico Based SubsidiaryGreenHouse recently acquired a facility in Jalisco, Mexico capable of producing 30,000 tons of (nutrient rich, highly desired) compost annually from the fibrous waste of the regions tequila industry. Plans for 2011 include reprocessing the industry’s liquid waste into a clean and renewable industrial grade fuel replacing the heavy polluting bunker oil currently used in the distillation process.Both offerings will significantly reduce the carbon footprint of this historic and prized Mexican industry. GreenHouse projects 2011 revenues of approximately $6M from these activities. —Sales of Sustainable Infrastructure ProductsWith the integration of the Life Protection acquisition, GreenHouse will increase sales of LPI’s existing product portfolio by cross marketing its Energy Efficiency services to the U.S. government,military and law enforcement markets.LPI’s “pre-acquisition” products alone are projected to contribute $6M to 2011 revenues.Two (2) such products are RDUs (Rapidly Deployable Units) and design-build tactical shooting range - tactical training facilities. —New Markets for Sustainable Infrastructure SolutionsGreenHouse, with strategic partners, provides “turn-key” self -contained, sustainable infrastructure for telecommunications and security systems installations located in austere regions in all parts of the World.Numerous multi-national corporations and foreign governments located in the Middle East, Africa,The Caribbean and South America are currently engaged with GreenHouse to acquire these solutions. GreenHouse Holdings, Inc.December 2010 7 Company Business Lines 7 GreenHouse Holdings, Inc. Sustainable Infrastructure Energy Solutions Residential Commercial, Industrial & Institutional Renewable Generation RAPS Training Ranges GreenHouse Holdings, Inc.December 2010 8 Company Business Lines - Energy Solutions 8 GreenHouse customers benefit from energy efficiency improvements, reduced CO2 emissions levels and a responsible, measurable return on investment. Some examples follow: —ResidentialGreenHouse offers a broad suite of solutions to residential customers in California including eco-friendly insulation, energy efficient windows & doors, solar photo- voltaic, specialty exterior coatings and low-volume faucets and fixtures.Many of the projects qualify for significant rebates from the gas, electric and water service providers. —Renewable Energy & Co-GenerationConversion of various waste-streams into clean fuels useable in multiple industrial and transportation applications,Design-build Solar PV and Solar Thermal, Power Purchase Agreements, Design-build Distributed Generation and Co- Generation facilities. GreenHouse Holdings, Inc.December 2010 9 Company Business Lines - Energy Efficiency Services (Continued) 9 —Automated Demand ResponseIn collaboration with Southern California Edison and its Auto Demand Response Program, GreenHouse provides a host of end-to-end technical solutions to SCE’s customers.Major active customers include Pepsi, Gulfstream Aerospace and the City of Fullerton.
